            Case 3:14-cr-00175-WHA Document 1461 Filed 09/03/21 Page 1 of 3




 1   JENNER & BLOCK LLP
     Reid J. Schar (pro hac vice)
 2   RSchar@jenner.com
     353 N. Clark Street
 3
     Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6   Kate Dyer (Bar No. 171891)
     kdyer@clarencedyer.com
 7   899 Ellis Street
 8   San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
     Kevin J. Orsini (pro hac vice)
11   korsini@cravath.com
12   825 Eighth Avenue
     New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                                     UNITED STATES DISTRICT COURT
17                                  NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
18
19
     UNITED STATES OF AMERICA,                          Case No. 14-CR-00175-WHA
20
                                    Plaintiff,          FURTHER SUBMISSION IN
21                                                      RESPONSE TO QUESTION 7 IN
22                                                      FOLLOW-UP QUESTIONS RE DIXIE
            v.                                          AND FLY FIRES
23
     PACIFIC GAS AND ELECTRIC COMPANY,                  Judge: Hon. William Alsup
24
                                    Defendant.
25
                                                     ques
26

27

28
                           FURTHER SUBMISSION IN RESPONSE TO QUESTION 7 IN
                             FOLLOW-UP QUESTIONS RE DIXIE AND FLY FIRES
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1461 Filed 09/03/21 Page 2 of 3




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   further submission in response to Question 7 in the Court’s August 17, 2021 order (Dkt. 1417).

 3                  Question 7:
 4                  Please provide copies of all reports and memos and emails regarding the site visit on
                    April 16, 2021, regarding the plan for under-grounding the circuit and all reports and
 5                  memos and emails summarizing, describing or referring to the need to do so or the
                    proposal to do so or the problem leading to such proposals.
 6

 7   PG&E Further Response:

 8                  Consistent with PG&E’s August 31, 2021 submission, PG&E delivered to the Court

 9   on August 31, 2021 a thumb drive containing electronic copies of 2,044 documents bearing Bates

10   PGE-DIXIE-NDCAL-0000001 to PGE-DIXIE-NDCAL-000008582 that PG&E has identified as

11   responsive to this request. PG&E is making its additional production described in the August 31,

12   2021 submission by delivering to the Court on September 3, 2021 a second thumb drive containing

13   2,054 documents that PG&E has identified as responsive to this request bearing Bates PGE-DIXIE-

14   NDCAL-000008583 to PGE-DIXIE-NDCAL-000017010.1 PG&E is also producing additional

15   documents identified as relating to the system hardening project for the Bucks Creek 1101

16   distribution circuit approved by the Wildfire Risk Governance Steering Committee in January 2021

17   (the “Bucks Creek 1101 System Hardening Project”). The second thumb drive includes indexes

18   identifying the Bates range for each document family in the August 31, 2021 and September 3, 2021

19   productions.

20                  Together with various PowerPoint presentations, PG&E is producing approximately

21   1,000 embedded Excel files containing data related to graphs and charts in those presentations. If

22   the Court prefers, PG&E can produce an alternative set of the documents without the embedded

23   Excel files.

24

25       1
           As set forth in PG&E’s August 31, 2021 submission, PG&E does not interpret the Court’s
     question as calling for information protected by the attorney-client privilege or attorney work
26   product protection. Where applicable, PG&E is redacting portions of documents determined to be
27   protected by attorney-client privilege or to constitute attorney work product.

28                                                  2
                            FURTHER SUBMISSION IN RESPONSE TO QUESTION 7 IN
                              FOLLOW-UP QUESTIONS RE DIXIE AND FLY FIRES
                                       Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1461 Filed 09/03/21 Page 3 of 3




 1                  As set forth in PG&E’s August 31, 2021 submission, certain documents being

 2   provided to the Court contain personally identifying information and other confidential information.

 3   PG&E is in the process of identifying this confidential information and will prepare and deliver a

 4   redacted set and file a corresponding administrative motion to seal.

 5

 6    Dated: September 3, 2021                                 Respectfully Submitted,

 7                                                             JENNER & BLOCK LLP
 8

 9                                                          By:    /s/ Reid J. Schar
                                                                  Reid J. Schar (pro hac vice)
10
                                                               CRAVATH, SWAINE & MOORE LLP
11

12
                                                            By:    /s/ Kevin J. Orsini
13                                                                Kevin J. Orsini (pro hac vice)

14                                                             CLARENCE DYER & COHEN LLP
15

16                                                          By:    /s/ Kate Dyer
                                                                  Kate Dyer (Bar No. 171891)
17

18                                                          Attorneys for Defendant PACIFIC GAS AND
                                                            ELECTRIC COMPANY
19
20

21

22

23

24

25

26

27

28                                                  3
                            FURTHER SUBMISSION IN RESPONSE TO QUESTION 7 IN
                              FOLLOW-UP QUESTIONS RE DIXIE AND FLY FIRES
                                       Case No. 14-CR-00175-WHA
